Exhibit 10.2

COMPUCREDIT CORPORATION

NONQUALIFIED STOCK OPTION

COMMON STOCK

(No Par Value)

STOCK OPTION PLAN: CompuCredit Corporation 2003 Stock Option Plan

OPTION FOR THE PURCHASE OF: 500,000 Shares

EXERCISE PRICE PER SHARE: $40.99

EFFECTIVE DATE OF GRANT: May 9, 2006

THIS OPTION AGREEMENT, made and entered into this 9th day of May, 2006, by and
between COMPUCREDIT CORPORATION, a Georgia corporation (“CompuCredit”), and
RICHARD HOUSE (the “Grantee”);

W I T N E S S E T H:

WHEREAS, the CompuCredit Corporation 2003 Stock Option Plan (the “Plan”) has
been adopted by CompuCredit; and

WHEREAS, Article II of the Plan authorizes the Compensation Committee
(“Committee”) to cause CompuCredit to enter into a written agreement with the
Grantee setting forth the form and the amount of any award and any conditions
and restrictions of the award imposed by the Plan and this Agreement; and

WHEREAS, the Committee desires to make an award to the Grantee consisting of a
Nonqualified Stock Option.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, including that provided under any
non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, CompuCredit and the Grantee hereby agree as follows:

1. General Definitions. Any capitalized terms herein shall have the meaning set
forth in the Plan, and, in addition, for purposes of this Option Agreement, each
of the following terms, when used herein, shall have the meaning set forth
below:

(a) “Cause” shall mean, unless otherwise defined in an individual employment
agreement between the Grantee and CompuCredit or any affiliate (in which case
such employment agreement definition shall govern), (i) the conviction of the
Grantee for any felony or any misdemeanor involving moral turpitude, (ii) the
willful and continued failure by the Grantee to substantially perform the
Grantee’s duties, as they may be defined from time to time, with the



--------------------------------------------------------------------------------

Grantee’s primary employer or to abide by the written policies of CompuCredit or
the Grantee’s primary employer, or (iii) the willful engaging by the Grantee in
conduct which is demonstrably injurious to CompuCredit or any affiliate,
monetarily or otherwise.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Common Stock” shall mean the common stock of CompuCredit, no par value per
share.

(d) “CompuCredit” shall mean CompuCredit Corporation.

(e) “Expiration Date” shall mean the date on which this Option expires pursuant
to the provisions of paragraph 4 hereof.

(f) “Fair Market Value” of a share of Common Stock on a specified date shall
mean:

(i) if the Common Stock is then traded on a national securities exchange, the
closing price on such date of a share of the Common Stock as traded on the
largest securities exchange on which it is then traded; or

(ii) if the Common Stock is not then traded on a national securities exchange,
the average of the high and low prices for the Common Stock, as quoted on the
Nasdaq National Market System (A) on such date, or (B) if no high and low prices
are quoted on such date, then on the next preceding date on which such prices
are quoted; or

(iii) if the Common Stock is not then traded on a national securities exchange
or quoted on the Nasdaq National Market System, the value determined in good
faith by the Committee.

(g) “Option” shall mean the option evidenced by this Option Agreement, which is
intended to be a “nonqualified stock option.”

(h) “Option Price” shall mean the purchase price of each share of Common Stock
that may be purchased by the Grantee upon the exercise of this Option, in whole
or in part. The Option Price is set forth under “Exercise Price Per Share” on
page 1 of this Option Agreement as adjusted from time to time in accordance with
the provisions hereof.

(i) “Vesting Date” shall mean the fifth anniversary of the Date of Grant. In
addition, until the date set forth above, and provided that the Grantee is
either on the Board of Directors of CompuCredit (or one of its subsidiaries) or
a full-time employee of CompuCredit (or one of its subsidiaries) at the time of
a “change in control,” any Options that theretofore have not vested shall
immediately vest upon a “change in control.” For these purposes, a “change in
control” shall mean the acquisition of 50% or more of the “beneficial ownership”
of the voting equity securities of CompuCredit (on a fully diluted as-converted
basis) by any person or “group” (with

 

2



--------------------------------------------------------------------------------

the terms “beneficial ownership” and “group” having the meaning given to them
for purposes of Schedule 13D under the Securities Exchange Act of 1934) other
than (i) Frank J. Hanna, III, David G. Hanna, their spouses, their descendants
and the spouses of their descendants, (ii) trusts and other entities established
generally for the benefit of Frank J. Hanna, III, David G. Hanna, their spouses,
their descendants and the spouses of their descendants, and/or (iii) charitable
trusts, foundations or similar entities established by any of the foregoing.

2. Grant of Option. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee shall have the right, at any time after the
Vesting Date and on or before the Expiration Date, to purchase the number of
shares of Common Stock set forth on page 1 of this Option Agreement and pursuant
to the definition of Vesting Date, such number of shares and the Option Price
being subject to adjustment in accordance with the provisions set forth below
and in accordance with the terms of the Plan.

3. Manner of Exercise. Subject to the terms, conditions, and limitations set
forth herein, this Option may be exercised in whole or in part at any time or
from time to time after the Exercise Date and on or before the Expiration Date
as to any part of the number of whole shares of Common Stock then vested
pursuant to the definition of Vesting Date and available under this Option. Such
exercise shall be effective only if the Grantee duly executes and delivers to
CompuCredit, at the principal executive office of CompuCredit or at such other
address as CompuCredit may designate by notice in writing to the Grantee, an
option exercise form substantially the same as that attached hereto as Exhibit
A, indicating the number of shares of Common Stock to be purchased and
accompanied by payment of the Option Price and any withholding amounts described
below. Payment of the Option Price and any such withholding amounts may be made
(i) in cash or its equivalent, (ii) by tendering previously acquired shares of
Common Stock having a Fair Market Value, at the time of exercise, equal to the
total Option Price (provided that the shares tendered shall have been held by
the Grantee for at least six months prior to their tender); or (iii) through a
cashless exercise procedure, as permitted under the Federal Reserve Board’s
Regulation T, subject to applicable securities law restrictions and which the
Committee determines to be consistent with the Plan’s purpose and applicable
law.

Upon any effective exercise of this Option, CompuCredit shall become obligated
to issue a certificate or certificates to the Grantee representing the number of
shares of Common Stock so purchased. Notwithstanding the foregoing, no shares of
Common Stock will be issued unless the Grantee (or his representative as the
case may be) shall pay to CompuCredit or any affiliate, as applicable, such
amount as CompuCredit or any affiliate may advise it is required under
applicable federal, state or local law to withhold and pay over to governmental
taxing authorities by reason of the purchase of such shares of Common Stock
pursuant to this Option. No fractional shares will be issued.

4. Expiration of Option. This Option shall expire, shall become null and void,
and shall be of no further force and effect upon the earliest to occur of the
following events:

(a) Two months after the date of the Grantee’s resignation or other voluntary
termination of his or her employment with CompuCredit or any of its affiliates
(other than by

 

3



--------------------------------------------------------------------------------

reason of his or her death or “disability” within the meaning of
Section 22(e)(3) of the Code), but during such two month period the Option shall
be exercisable only to the extent that it was exercisable as of the date of
resignation or termination;

(b) Immediately upon the violation by the Grantee of a term or condition of any
non-compete or similar such agreement entered into between the Grantee and
CompuCredit, regardless of whether such agreement otherwise is enforceable;

(c) Immediately upon the dismissal of the Grantee from his employment with
CompuCredit or any affiliate for Cause at any time (a transfer of the Grantee
from CompuCredit to a subsidiary and vice versa shall not constitute a dismissal
for these purposes);

(d) Two months after the date on which CompuCredit or any affiliate terminates
the Grantee’s employment for any reason other than Cause, provided, however,
that during such two month period the Option shall continue to vest in
accordance with the vesting schedule set forth in the definition of Vesting
Data;

(e) Six months after the date on which Grantee’s employment with CompuCredit or
any affiliate is terminated by reason of the Grantee’s death or “disability”
within the meaning of Section 22(e)(3) of the Code, but during such six month
period the Option shall be exercisable only to the extent that it was
exercisable as of the date of death or disability; or

(f) Seven years from the Date of Grant.

5. Exercise Subject to Compliance with Securities Laws. Notwithstanding the
exercise of this Option, in whole or in part, in accordance with all other
provisions of this Option, CompuCredit shall have no obligation to honor such
exercise and to issue Common Stock pursuant thereto unless (a) the Grantee
furnishes CompuCredit an agreement in such form as the Committee may specify in
which the Grantee (or any person acting on his behalf) represents that the
Common Stock acquired by him upon exercise are being acquired for investment and
not with a view to the distribution thereof, or such other representations as
may be required by the Committee in accordance with the advice of legal counsel,
unless the Committee shall have received advice from legal counsel that such
representation is not required, and (b) such exercise and the issuance of the
Common Stock does not violate applicable securities law.

6. Adjustment of Option Price and Number of Shares That May be Purchased
Hereunder. The Option Price and the number of shares of Common Stock that may be
purchased hereunder shall be subject to adjustment from time to time by the
Committee in accordance with the terms of the Plan in the event of certain
changes in the Common Stock or certain corporate transactions affecting the
number or value of the shares of Common Stock.

7. Notice of Adjustments. Upon the occurrence of any adjustment of the Option
Price, or any increase or decrease in the number of shares of Common Stock that
may be purchased upon the exercise of this Option, then, and in each such case,
CompuCredit, within 30 days thereafter, shall give written notice thereof to the
Grantee at the address of the Grantee as shown on the books of

 

4



--------------------------------------------------------------------------------

CompuCredit, which notice shall state the Option Price as adjusted and the
increased or decreased number of shares that may be purchased upon the exercise
of this Option, setting forth in reasonable detail the method of calculation of
each.

8. Assignment. This Option may not be transferred or assigned by the Grantee
otherwise than by will or by the laws of descent and distribution and, during
the lifetime of the Grantee, may be exercised, in whole or in part, only by the
Grantee; provided, however, subject to paragraph 4(e) hereof, in the event of
the Grantee’s death or disability, this Option may be exercised by his or her
personal representative, heirs or legatees.

9. No Right to Continued Employment. This Option does not confer upon the
Grantee the right to continued employment with CompuCredit or any affiliate, nor
shall it interfere with the right of CompuCredit or any affiliate to terminate
his or her employment at any time.

10. Miscellaneous.

(a) CompuCredit covenants that it will at all times reserve and keep available,
solely for the purpose of issue upon the exercise of this Option, a sufficient
number of shares of Common Stock to permit the exercise of this Option in full.

(b) The terms of this Option shall be binding upon and shall inure to the
benefit of any successors or assigns of CompuCredit and of the Grantee.

(c) The Grantee shall not be entitled to vote or to receive dividends with
respect to any Common Stock that may be, but has not been, purchased under this
Option and shall not be deemed to be a shareholder of CompuCredit with respect
to any such Common Stock for any purpose.

(d) This Option has been issued pursuant to the Plan and shall be subject to,
and governed by, the terms and provisions thereof. The Grantee hereby agrees to
be bound by all the terms and provisions of the Plan. In the event of any
conflict between the terms of the Plan and this Option Agreement, the provisions
of the Plan shall govern.

(e) This Option Agreement shall be governed by the laws of the State of Georgia.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CompuCredit and the Grantee have executed this Option
Agreement as of the day and year first above written.

 

COMPUCREDIT CORPORATION

By:

 

/s/ David G. Hanna

 

Its:

 

Chief Executive Officer

 

GRANTEE:

/s/ Richard R. House, Jr.

 

 

 

6